—Appeal by defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered January 10,1983, convicting him of criminal possession of a weapon in the second degree and attempted assault in the second degree upon a jury verdict, and imposing sentence.
Judgment affirmed.
Upon review of the record, we find that the People clearly met their burden of proving that the firearm possessed by the defendant was a “loaded firearm” (Penal Law, § 265.00, subd 15). In view thereof, the defendant was properly convicted of criminal possession of a weapon in the second degree (Penal Law, § 265.03) and attempted assault in the second degree (Penal Law, §§ 110.00, 120.05, subd 2). Mollen, P. J., Gibbons, Thompson and Bracken, JJ., concur.